Name: Council Decision (EU, Euratom) 2017/2262 of 4 December 2017 appointing the members of the panel provided for in Article 255 of the Treaty on the Functioning of the European Union
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2017-12-08

 8.12.2017 EN Official Journal of the European Union L 324/50 COUNCIL DECISION (EU, Euratom) 2017/2262 of 4 December 2017 appointing the members of the panel provided for in Article 255 of the Treaty on the Functioning of the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the second paragraph of Article 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Having regard to the initiative by the President of the Court of Justice on 10 October 2017, Whereas: (1) Pursuant to the first paragraph of Article 255 of the Treaty on the Functioning of the European Union, a panel is to be set up in order to give an opinion on candidates' suitability to perform the duties of Judge and Advocate-General of the Court of Justice and the General Court before the Governments of the Member States make the appointments (hereafter referred to as the panel). (2) The panel is to comprise seven persons chosen from among former members of the Court of Justice and the General Court, members of national supreme courts and lawyers of recognised competence, one of whom is to be proposed by the European Parliament. (3) Account should be taken of a balanced membership of the panel, both in geographical terms and in terms of representation of the legal systems of the Member States. (4) The members of the panel and its President should therefore be appointed, HAS ADOPTED THIS DECISION: Article 1 For a period of 4 years from 1 March 2018, the following shall be appointed members of the panel provided for in Article 255 of the Treaty on the Functioning of the European Union: Mr Christiaan TIMMERMANS, President Mr Simon BUSUTTIL Mr Frank CLARKE Mr Carlos LESMES SERRANO Ms Maria EugÃ ©nia MARTINS DE NAZARÃ  RIBEIRO Mr Andreas VOSSKUHLE Mr MirosÃ aw WYRZYKOWSKI Article 2 This Decision shall enter into force on 1 March 2018. Done at Brussels, 4 December 2017. For the Council The President U. PALO